Citation Nr: 1011590	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
St. Louis, Missouri Regional Office (RO) that assigned an 
initial evaluation of 30 percent for the Veteran's PTSD from 
the effective date of service connection, September 18, 2006.  

Subsequently, in a July 2009 rating decision the RO increased 
the PTSD evaluation from 30 percent to 50 percent, effective 
September 18, 2006.  This did not satisfy the Veteran's 
appeal.

During the course of the appeal the Veteran received 
temporary 100 percent disability evaluations based upon 
hospitalizations during the periods February 5, 2007, through 
March 2007; October 29, 2007, through November 2007; and 
February 17, 2009, through March 2009.

In November 2009 the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In November 2009 the Veteran's representative submitted a lay 
statement from the Veteran's wife directly to the Board, with 
a waiver of his right to have the evidence initially 
considered by the RO jurisdiction.  




REMAND

The Veteran's most recent VA  compensation and pension (C&P) 
examination for PTSD was performed in September 2007.  

The Veteran submitted a formal appeal (VA Form 9) in July 
2009 in which he stated that his survivor's guilt and visions 
from Vietnam were unbearable.  He also stated that he 
experienced flashbacks; had difficulty making decisions; and 
could not work, rest, or enjoy his life.  He added that he 
could not take his own life out of respect for his family. 

In November 2009, the Veteran generally testified as to the 
symptoms he experienced as a result of his PTSD, to include 
sleep disturbances, prior alcohol abuse, difficulty working, 
memory loss, anxiety, anger, inability to focus, flashbacks, 
and difficulty engaging with his grandchildren.
 
The Veteran's wife submitted a lay statement in November 2009 
in which she attested to his changed personality upon 
returning from service, his prior difficulty with family 
relationships, isolation, and alcohol dependency.  She also 
stated that he had difficulty concentrating, was easily 
irritated, always seemed to be on alert, and had intrusive 
thoughts and flashbacks.  

In light of this evidence suggesting that the Veteran's PTSD 
has increased significantly in severity since the September 
2007 examination, the Board has determined the Veteran should 
be afforded another VA examination to determine the current 
degree of severity of his PTSD. 

The Board has also determined that further development is 
required because in addition to PTSD, the Veteran is 
diagnosed with generalized anxiety disorder per multiple VA 
Medial Center (VAMC) records.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court found that an appellant's claim 
for service connection for posttraumatic stress disorder 
(PTSD) should have been construed more broadly by VA as a 
claim for service connection for any mental disability.  The 
Court noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In light of the Court's decision, the originating agency must 
undertake all indicated development and then adjudicate the 
claim for service connection for psychiatric disability other 
than PTSD.  Since any additionally service-connected 
psychiatric disability would be for consideration in rating 
the currently service-connected psychiatric disability, this 
claim should be addressed by the originating agency before 
the Board decides the issue on appeal.

Finally, the Board notes that the Veteran's claim for service 
connection for psychiatric disability was received on June 8, 
2006.  His awards and decorations include the Combat Infantry 
Badge.  In response to his claim, he was afforded a VA 
examination on September 18, 2006.  That examination 
confirmed that he has PTSD as a result of combat stressors.  
There is absolutely no indication in the record that the 
Veteran's PTSD developed after the filing of his claim.  
Therefore, the originating agency should address whether the 
decision to assign September 18, 2006, rather than June 8, 
2006, as the effective date for service connection was based 
upon clear and unmistakable error.  This issue is 
inextricably intertwined with the issue on appeal so it 
should be decided by the originating agency before the Board 
addresses the issue on appeal. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should adjudicate 
the issue of whether the January 2007 
rating decision assigning an effective 
date of September 18, 2006, for the 
grant of service connection for PTSD 
was based on clear and unmistakable 
error.  

2.  The RO or the AMC should provide 
the Veteran all required notice in 
response to his claim for service 
connection for psychiatric disability 
other than PTSD.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's PTSD or any other psychiatric 
disorders following his discharge from 
service.

4.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a psychiatrist or 
psychologist.  

At this time the Board notes the Veteran 
has expressed a preference for the Salem, 
Virginia VAMC as he experienced problems 
with the staff at the Pittsburgh, 
Pennsylvania VAMC.  Accordingly, the 
Board requests referral to the Salem VAMC 
for the examination if possible.

The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should determine whether the 
Veteran currently has or has had at 
anytime during the pendency of his claim 
(June 8, 2006, to the present) any 
acquired psychiatric disorders other than 
PTSD.  With respect to each such 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service or service-
connected PTSD, to include whether it was 
permanently worsened by the PTSD.  

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
the manifestations of any other acquired 
psychiatric disorders present during the 
period of this claim that the examiner 
believes are etiologically related to the 
Veteran's active service or PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the PTSD and any other 
acquired psychiatric disorders present 
during the period of this claim that the 
examiner believes are etiologically 
related to the Veteran's active service 
or PTSD.  In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned for the Veteran's PTSD and 
any other acquired psychiatric disorders 
present during the period of this claim 
that the examiner believes are 
etiologically related to the Veteran's 
active service or PTSD. 

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the claim for service 
connection for psychiatric disability 
other than PTSD, and inform the Veteran 
of his appellate rights with respect to 
this decision.

7.  Then, the RO or the AMC should 
readjudicate the claim for a higher 
initial rating for PTSD.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

